                                                                                        FILED
                                                                               2019 Jan-04 PM 02:40
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
SAMANTHA NICOLE TERRIEN,                  )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No.: 5:17-cv-1761-LCB
                                          )
COMMISSIONER OF SOCIAL                    )
SECURITY,                                 )
                                          )
      Defendant.                          )


                   MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report (Doc. 14) on December 14, 2018,

recommending that the Court reverse the decision of the Commissioner of the

Social Security Administration to deny claimant’s claim for disability insurance

and supplemental security income benefits and remand the case to the

Commissioner for further consideration. The parties were notified of their right to

file objections within fourteen days of the report and recommendation.          No

objections have been filed by either party.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Court concludes that the

Commissioner’s failure to acknowledge the medical evidence that supports

claimant’s allegations regarding her pain and limitations associated with her
Crohn’s disease and to include those limitations in her residual functioning

capacity determination was not based on substantial evidence.

      Accordingly,

      IT IS ORDERED that the magistrate judge’s report and recommendation

(Doc. 14) is hereby ADOPTED and INCORPORATED by reference herein.

      IT IS FURTHER ORDERED that claimant’s request that the decision of the

Commissioner be reversed and this action be remanded to the Commissioner of the

Social Security Administration is GRANTED.         A separate judgment will be

entered separately.



      DONE and ORDERED this January 4, 2019.



                                   _________________________________
                                   LILES C. BURKE
                                   UNITED STATES DISTRICT JUDGE




                                        2
